DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and considered in the present Office action.

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  The claims are not written in the conventional style typically seen in US applications, i.e., including a preamble and transitional phrases. To clearly define the scope of the claim(s), Examiner suggests applicant utilizes a clear preamble with transition phrases as set forth in the MPEP 2111.02 and 2111.03. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims are replete with errors. While great effort has been taken to highlight said errors, Examiner kindly requests Applicant’s representative thoroughly review the claims for additional issues not recited below and make the appropriate corrections as necessary. 
Claim 1, line 1 recites “the housing”, which lacks antecedent basis. Examiner assumes “a housing”.
Claim 1, line 3 recites “the respective electrode stack”, which lacks antecedent basis. Examiner assumes “the at least on electrode stack” as recited in line 2 of the claim. Lines 14 and 16 are also interpreted the same way. Claim 2, lines 1-2, claim 3, lines 1-2, and claim 3, line 2, also have this issue and are interpreted as “the at least on electrode stack”. Claim 5 line 2, claim 6 lines 2 and 7, claim 10 line 4, claim 11 lines 2 and 4, also needs correction.
Claim 1, lines 3-4 recites “this insulation”, which lacks antecedent basis. Examiner assumes “the external electrical insulation” as recited in line 3 of the claim.
Claim 1 makes reference to “the housing”, “a flexible sealable film” (i.e., components 40, 40’), “the outer sealable film” (i.e., components 40, 40’), “the outer, electrically insulating, sealable film” (i.e., components 40, 40’); it is unclear how these components differ, or if they are the same, the claim needs to clearly reflect this in the claim language. The dependent claims should follow suit. Specifically, claim 1, line 14 recites “the outer sealable film” and line 15 recites “the outer, electrically insulating, sealable film”; both lack antecedent basis. Examiner assumes “the flexible sealable film” 
Claim 1, line 6 recites “the respective multi-chamber hollow profile”, which lacks antecedent basis. Examiner assumes “the one or more flat multi-chamber hollow profiles” as recited earlier in the claim. Examiner assumes lines 8, 11, 13 and 15 of claim 1, line 3 of claim 2, line 3 of claim 3 are also “the one or more flat multi-chamber hollow profiles” since a singular form lacks antecedent basis. Claim 4 lines 3-4, claim 5 liens 2-3, claim 6 line 2, claim 6 line5, claim 6 line 6, claim 6 lines 10-11, claim 7 lines 102, claim 8, line 2, claim 9 lines 2-3, claim 10 liens 1-2, claim 10 line 3, etc. Claims 11-18 and 20 each have the same issues and need similar correction.
Claim 1, line 11 recites “the side surface”, which lacks antecedent basis. Examiner assumes “a side surface”.
Claim 1, line 12 recites “at least one insulated electrode stack (30, 30’)” and “the respective insulated electrode stack (30, 30’)”, which is already recited in line 2. Hence, Examiner assumes “the at least on electrode stack” as recited in line 2 of the claim.
Claim 2, “its insulated upper side” (line 2), “its insulated lower surface” (line 2), and “the broad side” (line 2) all lack antecedent basis. 
Claim 4 line 1, “the battery cell” lacks antecedent basis. 
Claim 5 lines 1-2, “the thermally conductive contact” lacks antecedent basis. Note that claim 5, line 2, “battery cell” is interpreted as “a battery cell”.

Claim 7 lines 2-3 recite “the outside” which lacks antecedent basis. 
Claim 8, lines 2 and 3, “the insulation” is interpreted as “the external electrical insulation” as recited in claim 1.
The issues of claim 9 have already been addressed with respect to “film”, “stack” and “profile”, thus not repeated. Further, “the thermoplastic coating” is interpreted as “the electrically insulating, thermoplastic coating” as recited in claims 7 and 8.
Claim 10, line 3, “the upper broad side, and “the lower broad side” both lack antecedent basis. Further, “one or more electrode stacks” is interpreted as “the at least one electrode stack” since this language properly antecedes from claim 1.
Claims 11, lines 3-5, “the longitudinal edges” and “its longitudinal edges” both lack antecedent basis.
Claim 12, Examiner assumes “the extruded … profile” is “the one or more multi-chamber hollow profiles” as recited in claim 1. The numerical value 0.3 is missing units, thus indefinite.
Claim 13, “the thermoplastic coating” is interpreted as “the electrically insulating, thermoplastic coating” as recited in claims 7 and 8.
Claim 14, “the surface” lacks antecedent basis.
Claim 15, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “has been pretreated by anodizing or conversion coating or by arc galvanizing or by a plasma treatment or by a laser treatment”. It is unclear what 
Claim 16, “end faces” in line 4 lacks antecedent basis. 
Claims 17, the recitation “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Further, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “carried out by means of soldering, in particular hard soldering”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113.
Claim 19 recites “a battery module” in lines 1 and 3. These elements are already recited in claim 1, on which claim 19 depends. Proper antecedent basis must be established. The same issue is present with “battery elements” in lines 3-4; examiner assumes “the plurality of battery elements” to properly antecede from line 1 of the claim.
Claim 20, “each battery element” is interpreted as “each of the plurality of battery elements” to properly antecede from line 1 of claim 19. The recitation “in each case” is unclear, because it is unclear whether “case” should be interpreted as a structural component (i.e., housing) or meant as “a situation”. The term “the end faces” lacks 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for soldering” in claim 17, line 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 8, 10, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kumar et al. (US 2012/0021270, of record), hereinafter Kumar.
Regarding Claims 1, Kumar teaches a frameless battery element (122) for insertion in the housing (124,120) of a battery module (102), comprising at least one electrode stack (104), the at least one electrode stack (104, see e.g., para. [0018]) is surrounded by external electrical insulation and the external electrical insulation comprising a flexible sealable film (124, 120). The fameless battery element (122) includes a cooling or heating heat-conducting element in the form of one or more flat multi-chamber hollow profiles (128), the one or more flat multi-chamber hollow profiles (128) being integrated in the battery element (122), the one or more flat multi-chamber hollow profiles (128) having a plurality of mutually adjacent, parallel chambers (128) 
Regarding Claim 2, Kumar teaches the side surface (118) of the at least one electrode stack (104) rests flat against a broad side of the one or more flat multi-chamber hollow profiles (128), see e.g., Figs. 2-3.
Regarding Claim 3, Kumar teaches the at least one electrode stack (104) includes plates, liquid electrolytes and separator film (all plural, see e.g., para. [0025]); thus, Kumar teaches electrode stacks (104), plural, form a battery cell with the flexible sealable film (124, 120), which is connected to the one or more flat multi-chamber hollow profiles (128) via the flexible sealable film (124, 120), see e.g., Figs. 2-3.
Regarding Claim 5, Kumar teaches a thermally conductive contact between the at least one electrode stack and the one or more flat multi-chamber hollow profiles (128) is produced by an elastic clamping element, i.e., the flexible sealable film (124, 120), see e.g., Figs. 2-3.
Regarding Claim 7, Kumar teaches the one or more flat multi-chamber hollow profiles (128) has an electrically insulating, thermoplastic plastic coating (132 of 124) on an outside thereof, i.e., 132 is present adjacent surface 118, see e.g., Figs. 2-3, para. [0031].
Regarding Claim 8, Kumar teaches the electrically insulating, thermoplastic plastic coating (132 of 124) of the one or more flat multi-chamber hollow profiles (128) is part of the flexible sealable film (124, 120) of the at least one electrode stack (104).
Regarding Claim 10, Kumar teaches webs 126 of the one or more flat multi-chamber hollow profiles (128) is made of aluminum metal, see e.g., para. [0031], an upper broad side or the lower broad side of the one or more flat multi-chamber hollow profiles (128) contacts surfaces of the one or more electrode stacks (104), see e.g., Figs. 2-3.
Regarding Claim 13, Kumar teaches the electrically insulating, thermoplastic coating (132) is a film. The film is sealable, see e.g., paras. [0026]-[0027], [0031]-[0034]. 
Regarding Claim 14, Kumar teaches webs 126 of the one or more flat multi-chamber hollow profiles (128) has been coated with a polymer coating (132) and includes a metal sheet (130). Thus, a surface of the one or more flat multi-chamber hollow profiles (128) is chemically or mechanically pretreated. 
Regarding Claim 16, Kumar teaches the open ends of chambers 128 of the one or more flat multi-chamber hollow profiles (122) are connected to collector tubes or connections (inlet and outlet manifolds) for a temperature control medium (e.g., air) at end faces (e.g., open ends of 128 of 122 are at ends 108, 110) of the one or more flat multi-chamber hollow profiles (122) being outside the flexible sealable film (124, i.e., inlet/outlet of manifold are at open ends of 128 which are outside of the flexible sealable film), see e.g., paras. [0006]-[0007], [0028], [0042].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (used in the rejection of claims 1, 7, 14 and 16).
Regarding Claims 9, 11, and 17, Applicant attempts to differentiate the claimed product by the process in which it was made; claims 9 and 11 recite “is welded”, while claim 17 recites “connection … is carried out by means of soldering, in particular hard soldering”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. In this case, the welding implies the structures are connected. In this case, Kumar teaches the flexible sealable film (e.g., 124) provided around at least one electrode stack (104) and is connected to the thermoplastic plastic coating (polymer coating 132 on 124 touching surface 118) through webs 126 and plate 130. 
Further regarding Claim 11, Kumar teaches the flexible sealable film (e.g., 224) which partially surrounds the at least one electrode stack (204) is connected to the multi-chamber hollow profile (222) in a region of longitudinal edges (i.e., at 234); the one or more multi-chamber hollow profiles (e.g., 222) is wider than the electrode stack (204), see e.g., Fig. 7; the at least one electrode stack (204) with longitudinal edges (formed by 220) protrudes and is on the longitudinal edges (i.e., at 234) of the one or more multi-chamber hollow profiles (222), having no chambers (228) provided thereon, see e.g., Fig. 7.
Regarding Claim 15, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “has been pretreated by anodizing or conversion coating or by arc galvanizing or by a plasma treatment or by a laser treatment”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. See also the 112 rejection of this claim.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (used in the rejection of claim 1), in view of Kwak et al. (US 2013/0252040), hereinafter Kwak.
Regarding Claim 18.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (used in the rejection of claim 1), in view of Subramanian et al. (US 2016/0056439), hereinafter Subramanian.
Regarding Claims 19-20, Kumar teaches each battery element includes connection (i.e., inlet/outlet manifold connections) on end faces (e.g., 208, 210; 408, 410) of the one or more flat multi-chamber hollow profiles (128 of 122), see e.g., paras. [0028], [0037], [0048], Figs. 4-7, 11. Kumar does not teach a distance (A) between battery elements allowing thermal expansion without mutual contact of battery elements. However, Subramanian teaches a battery module (i.e., battery pack 24, battery assembly 54) with a plurality of battery elements (battery array, battery cells 56) that outputs electrical power to operate the motor 22 and generator 18 of an electric vehicle 12, see e.g., paras. [0035]-[0041]. The battery elements are arranged vertically, side by side, with a distance (A), i.e., width W1 – width W2, allowing for thermal expansion without mutual contact of battery elements, paras. [0044]-[0050], Figs. 2-3, and 7. The battery elements are held together by spacers 58. The spacers 58, made of a thermally conductive material, provide a dielectric barrier and enhanced heat dissipation from the battery cells 56. It would be obvious to one having ordinary skill in the art to include a plurality of battery elements of Kumar as part of a battery pack to achieve enough electrical power necessary to drive an electric vehicle. It would be obvious to one having ordinary skill in the art to include spacers, having a distance A (i.e., W1-W2), between the battery elements of Kumar to provide a dielectric barrier and enhanced heat dissipation from the battery cells, as suggested by Subramanian.

Claims 1-5, 7-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deming et al. (US 2012/0231313) in view of Banney et al. (US 2004/0068991), hereinafter Deming and Banney.
Regarding Claim 1, Deming teaches a frameless battery element (104, 104’) for insertion in the housing (106, 108, 110) of a battery module (102), comprising at least one electrode stack (104, 104’), the at least one electrode stack (104, 104’) is surrounded by external electrical insulation and the external electrical insulation comprising a flexible sealable film (106, 108, 110), see e.g., paras. [0018], [0023]. The battery element (104, 104’) includes a cooling or heating heat-conducting element (112) integrated in the battery element (104, 104’), a wide side surface of the cooling or heating heat-conducting element (112) is in flat contact with a side surface of the at least one electrode stack (104, 104') and the at least one electrode stack (104, 104’) is connected to the cooling or heating heat-conducting element (112); and the at least one electrode stack (104, 104') is completely surrounded by the flexible sealable film (106), the cooling or heating heat-conducting element (112) and the at least one electrode stack (104, 104') thereby enveloped. See e.g., Figs. 1-4.
Deming does not teach the cooling or heating heat-conducting element (112) comprises one or more flat multi-chamber hollow profiles, the one or more flat multi-chamber hollow profiles having a plurality of mutually adjacent, parallel chamber. However, Deming teaches the cooling element 112 may have a lattice like structure to provide thermal conduction from the battery. Banney teaches heat exchangers for transmission of heat by conduction, see e.g., abstract. The heat exchanger comprises a plate (e.g., 171, 172) having an array of fins therein (hence one or more multi-chamber 
Regarding Claim 2, Deming teaches the at least one electrode stack (104, 104') is insulated on an upper side or a lower surface which rests flat against a broad side of the cooling or heating heat-conducting element (112).
Regarding Claim 3, Deming teaches the flexible sealable film (106, 108, 110) and the at least one electrode stack (104, 104') forms a battery cell; the at least one electrode stack (104, 104’) is connected to the cooling or heating heat-conducting element (112) via the flexible sealable film (106, 108, 110). See e.g., figs.
Regarding Claim 4, Deming teaches the battery cell contains two elongated electrodes (evidenced by the tabs 128, see e.g., Fig. 1) and is enveloped by the flexible sealable film (106), the battery cell being wound around the cooling or heating heat-conducting element (112) and thereby bound to the cooling or heating heat-conducting element (112). See e.g., Fig. 4.
Regarding Claim 5, Deming teaches thermally conductive contact between the at least one electrode stack (104, 104') and the one or more multi-chamber profiles (as modified by Banney) is achieved by an elastic clamping element (114, 120, where 120 provides sufficient bonding (hence clamps) and is made of rubber, hence elastic), see e.g., paras. [0021]-[0023].
Regarding Claim 7, Deming teaches the one or more flat multi-chamber hollow profiles (as modified by Banney) has an electrically insulating, thermoplastic plastic coating (120) on an outside thereof, see e.g., paras. [0020]-[0023] Figs. 2-3.
Regarding Claim 8, Deming teaches the electrically insulating, thermoplastic plastic coating (120) of the one or more flat multi-chamber hollow profiles (as modified by Banney) is part of the flexible sealable film (106) of the at least one electrode stack (104), see e.g., Fig. 2-3.
Regarding Claim 9, Deming teaches the electrically insulating, thermoplastic plastic coating (120) of the one or more flat multi-chamber hollow profiles (as modified by Banney) is welded to the flexible sealable film (106) provided around the at least one electrode stack (104), see e.g., Fig. 2-3, para. [0023].
Regarding Claim 10, Deming teaches the one or more flat multi-chamber hollow profiles (112, as modified by Banney) is made of aluminum, see e.g., para. [0019], wherein an upper broad side or a lower broad side of the one or more flat multi-chamber hollow profiles (112, as modified by Banney) contacts surfaces of the at least one electrode stack (104), see e.g., Figs. 2 and 4.
Regarding Claim 12, Deming does not teach the height of the one or more flat multi-chamber hollow profiles. The cooling plate 112 of Deming was modified by Banney, see e.g., rejection of claims 1 and 10. The channel height of Banney is exemplified at 6 mm, which is within the claimed range of 0.3 mm 10 mm, or is close, see e.g., Fig. 26. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 
Further, Banney has recognized channel height, hence height of the one or more flat multi-chamber hollow profiles, as a result effective variable for thermal resistance, see e.g., Fig. 25. The presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. It would be obvious to one having ordinary skill in the art to modify the height of the one or more flat multi-chamber hollow profiles to optimize thermal resistance. MPEP 2144.05, II.
Regarding Claim 13, Deming teaches the thermoplastic coating 120 is a vilm applied to the plate 112, the film being sealable, see e.g., para. [0023].
Regarding Claim 14, Deming teaches a surface of the plate 112 is treated with adhesive, see e.g., para. [0023].
Regarding Claim 15, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “has been pretreated by anodizing or conversion coating or by arc galvanizing or by a plasma treatment or by a laser .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deming and Banney, as used in the rejection of claim 1, further in view of Song et al. (US 2013/0202924), hereinafter Song.
Regarding Claim 6, the thermal index TK is not explicitly taught by Deming. However, optimization of such a variable would be obvious, MPEP 2144.05, II. The cooling plate 112 of Deming has a contact region, thus Deming teaches a width BE, between the cooling plate 112 and cell 104, see e.g., Figs. The cooling plate 112 of Deming is modified by the multi-chamber hollow profiles of Banney, see e.g., rejection of claim 1. Banney teaches a cooling plate (Fig. 30 below) includes one or more flat multi-chamber hollow profiles include chambers having a width (w, which is equivalent to BK) and walls having a width (l) between the chambers; the total width of the plate (including all the widths of the chambers, Σ w, and all the widths of the walls, Σ l) may be interpreted as BE (i.e., BE = Σ w + Σ I). Note that Σ w = BE - Σ I, and Σ w is Σ BK.

    PNG
    media_image1.png
    365
    403
    media_image1.png
    Greyscale

Considering the walls between the chambers have some thickness greater than 0 (i.e., Σ I), the value of Σ w (which is Σ BK) divided by the width BE would be less than 1 (i.e., Σw/BE = (BE – Σ l) / BE < 1 . In other words, Deming, as modified by Banney, teaches TK is equal to < 1. Banney further teaches the width and number of these chambers, as well as the width of the walls, are result effective variable for thermal resistance, see e.g., Figs. 26 and 28. It would be obvious to one having ordinary skill in the art to modify the width and number of the chambers, as well as the width of the walls, along the contact area (BE), to optimize thermal resistance. 
Deming teaches the battery cell (e.g., 104) has a height HB. However, there is no teaching of a ratio of the height of the battery cell HB to the height (H) of the cooling plate. However, Song teaches reducing the height (H) of the radiant heat plate 10 with respect to the height (HB) of the battery cell reduces the volume of the battery cell module, such that energy density versus equal volume can be increased, see e.g., Fig. 4 and para. [0056]. While exact numerical values of height (HB, H) are not disclosed, a ratio of the height of the battery cell and the height of the cooling plate (i.e., HB/H), B, such that the ratio HB/H is greater than 1 to gain a volume reduction of the battery cell, such that energy density versus equal volume can be increased. 
The ratios suggested in the prior art (i.e., TK < 1 and G >1) overlap with the claimed range, or are close, thus obvious in view of MPEP 2144.05, I. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (used in the rejection of claim 1), in view of Banney et al. (US 2004/0068991) and Song et al. (US 2013/0202924), hereinafter Banney and Song.
Regarding Claim 6, Kumar dos not teach the thermal index TK. However, optimization of such a variable would be obvious, MPEP 2144.05, II. The cooling plate of Kumar has a contact region, thus Kumar teaches a width BE, between the cooling plate 112 and cell 104, see e.g., Figs. Banney teaches a cooling plate (Fig. 30 below) includes one or more flat multi-chamber hollow profiles include chambers having a width (w, which is equivalent to BK) and walls having a width (l) between the chambers; the total width of the plate (including all the widths of the chambers, Σ w, and all the widths of the walls, Σ l) may be interpreted as BE (i.e., BE = Σ w + Σ I). Note that Σ w = BE - Σ I, and Σ w is Σ BK.

    PNG
    media_image1.png
    365
    403
    media_image1.png
    Greyscale

Considering the walls between the chambers have some thickness greater than 0 (i.e., Σ I), the value of Σ w (which is Σ BK) divided by the width BE would be less than 1 (i.e., Σw/BE = (BE – Σ l) / BE < 1 . In other words, Banney, teaches TK is equal to < 1. Banney further teaches the width and number of these chambers, as well as the width of the walls, are result effective variable for thermal resistance, see e.g., Figs. 26 and 28. It would be obvious to one having ordinary skill in the art to modify the width and number of the chambers, as well as the width of the walls, along the contact area (BE), of Kumar, to optimize thermal resistance, as suggested by Banney. 
Kumar teaches the battery cell (e.g., 104) has a height HB. However, there is no teaching of a ratio of the height of the battery cell HB to the height (H) of the cooling plate. However, Song teaches reducing the height (H) of the radiant heat plate 10 with respect to the height (HB) of the battery cell reduces the volume of the battery cell module, such that energy density versus equal volume can be increased, see e.g., Fig. 4 and para. [0056]. While exact numerical values of height (HB, H) are not disclosed, a ratio of the height of the battery cell and the height of the cooling plate (i.e., HB/H), B, such that the ratio HB/H is greater than 1 to gain a volume reduction of the battery cell, such that energy density versus equal volume can be increased. 
The ratios suggested in the prior art (i.e., TK < 1 and G >1) overlap with the claimed range, or are close, thus obvious in view of MPEP 2144.05, I. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (as used in the rejection of claims 1 and 10) in view of Banney et al. (US 2004/0068991), hereinafter Banney.
Regarding Claim 12, Kumar does not teach the height of the one or more flat multi-chamber hollow profiles. However, Banney, heat exchangers having one or more flat multi-chamber hollow profiles; the channel height of Banney is exemplified at 6 mm, which is within the claimed range of 0.3 mm 10 mm, or is close, see e.g., Fig. 26. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing 
Further, Banney has recognized channel height, hence height of the one or more flat multi-chamber hollow profiles, as a result effective variable for thermal resistance, see e.g., Fig. 25. The presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. It would be obvious to one having ordinary skill in the art to modify the height of the one or more flat multi-chamber hollow profiles to optimize thermal resistance. MPEP 2144.05, II.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Deming and Banney (used in the rejection of claim 1), in view of Kwak et al. (US 2013/0252040), hereinafter Kwak.
Regarding Claim 18, Deming does not teach a thermocouple on an edge of the one or more flat multi-chamber hollow profiles. However, Kwak discloses a temperature sensor 17 on a longitudinal edge of plate 10. The temperature sensor serves to maintain an optimum temperature of the battery cell to prevent the reduction of battery performance, see e.g., paras. [0102]-[0105]. It would be obvious to one having ordinary skill in the art to include a thermocouple on the longitudinal edge of the one or more flat multi-chamber hollow profiles of Deming (as modified by Banney) to maintain an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729